—In a family offense proceeding pursuant to Family Court Act article 8, the father appeals and the mother cross-appeals from stated portions of an order of the Family Court, Nassau County (Feiden, J.), dated March 13, 1989, which, after a hearing, inter alia, ordered that the father’s visitation with the child, as set forth in a prior order of the Supreme Court, Nassau County, was to be supervised by his parents at their residence.
Ordered that the appeal and cross appeal are dismissed as academic, without costs or disbursements.
The order of the Family Court, Nassau County, dated March 13, 1989, has been superseded by a subsequent order of the Supreme Court, Nassau County (Capilli, J.), dated March 15, 1990. Accordingly, the appeal and cross appeal have been rendered academic. Bracken, J. P., Lawrence, Kunzeman and Hooper, JJ., concur.